DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to interviews on 9/13/21 and 9/16/21.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Darrell Hollis on September 16, 2021.

The application has been amended as follows: 

Claim 1 has been rewritten as follows:
-A door handle module for a door handle unit of a vehicle, for integrating an electronics unit for the door handle unit, comprising:
a covering element, on which an electronic element of the electronics unit is arranged, and fastening means;
wherein the covering element of the door handle module is configured to cover a module receptacle in the form of a lock cylinder receptacle used for fastening a mechanical lock cylinder of the door handle unit;  
wherein the fastening means is configured as a fastening adapter, the fastening adapter has a cylindrical guide portion configured to be inserted within the lock cylinder 
wherein, when the covering element is covering the module receptacle, the cylindrical guide portion serves as a receptacle for an electric power module of the electronic unit.-.

Claim 15 has been rewritten as follows:
-Door handle unit for actuating a lock of a movable part a vehicle, with a door handle for mechanical opening of the movable part a user, comprising:
a module receptacle in the form of a lock cylinder receptacle used for fastening a mechanical lock cylinder of the door handle unit, 
a door handle module for integrating an electronics unit for the door handle unit, comprising a covering element, on which an electronic element of the electronics unit is arranged, and fastening means;
wherein the fastening means is configured as a fastening adapter, the fastening adapter has a cylindrical guide portion configured to be inserted within the lock cylinder receptacle, replacing the mechanical lock cylinder, and fastened to the module receptacle of the door handle unit, and 
wherein, when the covering element is covering the module receptacle, the cylindrical guide portion serves as a receptacle for an electric power module of the electronic unit.-. 


Claim 20 has been rewritten as follows:
-Method for retrofitting an electromechanical or electrical access control system on a vehicle, wherein on a door handle unit, that includes a module receptacle in the form of a 
a covering element, on which at least one electronic element of the electronics unit is arranged, and fastening means, 
wherein the fastening means is configured as a fastening adapter, the fastening adapter has a cylindrical guide portion configured to be inserted within the lock cylinder receptacle, replacing the mechanical lock cylinder of the door handle unit, and fastened to the module receptacle of the door handle unit,
wherein, when the covering element is covering the module receptacle, the cylindrical guide portion serves as a receptacle for an electric power module of the electronic unit.-.

Claims 10, 11 and 19 have been cancelled.

Allowable Subject Matter
Claims 1-9, 12-18 and 20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



September 16, 2021